Citation Nr: 0210143	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-09 971	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss, claimed as due to VA heart surgery on 
April 21, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for right ear hearing 
loss, claimed as due to VA heart surgery on April 21, 1998.  
The veteran initially requested a hearing, and later withdrew 
his hearing request.  In August 2000, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.


FINDING OF FACT

In April 2002, prior to the promulgation of a decision in the 
appeal, the VA received notification from the veteran that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

A March 2000 report of contact shows that in a telephone 
conversation with an RO employee, the veteran indicated that 
he wanted to drop his claim with VA.  The employee advised 
him that he should submit a written statement to that effect.  

In a letter dated in March 2002, and received by the RO in 
April 2002, the veteran said, "So just drop this case."  
This letter was signed by the veteran.  The Board finds that 
the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



